DETAILED ACTION

Applicant’s response filed on 01/12/2022 has been fully considered. Claims 1-12 and 14-32 are pending. Claim 13 is canceled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-8, 10-12, 14-21, and 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Hoefflin et al. (US 2009/0258217 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019), and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021).
Regarding claim 1, Onishi teaches a resin composition [0056, 0068, Table 1, 0069, Table 2] comprising 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on a polyarylene sulfide as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] further comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], which reads on about 35 wt.% of inorganic fibers as claimed. Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] further comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on about 4 or 6 wt.% of an impact modifier that includes an epoxy-functionalized copolymer as claimed. Onishi teaches 
58.3 / (100 + 1.7 + 6.7 + 58.3) * 100% = 35%
59.8 / (100 + 0.9 + 10.3 + 59.8) * 100% = 35%
60.3 / (100 + 1.7 +10.3 + 60.3) * 100% = 35%
6.7 / (100 + 1.7 + 6.7 + 58.3) * 100% = 4%
10.3 / (100 + 0.9 + 10.3 + 59.8) * 100% = 6%
10.3 / (100 + 1.7 + 10.3 + 60.3) * 100% = 6%
1.7 / (100 + 1.7 + 6.7 + 58.3) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 59.8) * 100% = 0.5%
1.7 / (100 + 1.7 + 10.3 + 60.3) * 100% = 1%
Onishi does not teach that the epoxy resin has an epoxy equivalent weight of 250 to 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 and that the epoxy resin has a melting temperature of from about 50°C to about 120°C. However, Hoefflin teaches Epon 1001F that is supplied by Hexion Specialty Chemicals TM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A, that it has a weight per epoxide of 525-550 g/eq according to ASTMD1652, and that it has a melting point of 75-80°C according to ASTMD-3461 (p. 1). The specification of the instant application recites that commercial available examples of such epoxy resins include EPONTM Resins available from Hexion, Inc. under the designations 1001 [0022]. Therefore, Hoefflin’s Epon 1001F is an epoxy resin having an epoxy equivalent weight of 525 to 550 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 and has a melting temperature of from 75°C to 80°C. Hoefflin teaches that the Epon 1001F is an epoxy resin [0014] that is present in a structural reinforcing composition [0013] that further comprises a glass fiber reinforcer [0012] and optionally one or more thermoplastic polymeric resins [0013], wherein the structural reinforcing composition is injection moldable [0013]. Onishi and Hoefflin are analogous art because both references are in the same field of endeavor of a polymer composition comprising inorganic fibers, an epoxy resin, and optionally a thermoplastic polymeric resin. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation, which would read on the limitation wherein the polymer composition further comprises about 1 or 0.5 wt.% of an epoxy resin having an epoxy equivalent weight of 525 to 550 grams per gram equivalent as 
Onishi does not teach that the inorganic fibers have an aspect ratio of from about 1.5 to about 10, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers. However, Yamano teaches glass fiber that has an aspect ratio of the fiber cross section of 2-4 [0024], which reads on inorganic fibers having an aspect ratio of 2 to 4, the aspect ratio being defined as the cross-sectional width of the fibers divided by the cross-sectional thickness of the fibers as claimed. Onishi and Yamano are analogous art because both references are in the same field of endeavor of a polymer composition comprising a polyarylene sulfide, inorganic fibers, and an impact modifier that includes an epoxy-functionalized copolymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 
Regarding claim 2, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on the limitation wherein the polyarylene sulfide constitutes about 60 or 58 wt.% of the polymer composition as claimed. The wt.% are based on the following calculations:
100 / (100 + 1.7 + 6.7 + 58.3) * 100% = 60%
100 / (100 + 0.9 + 10.3 + 59.8) * 100% = 58%

Regarding claim 3, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], which reads on the limitation wherein the polyarylene sulfide is a linear polyphenylene sulfide as claimed.
Regarding claim 4, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on the limitation wherein the epoxy- functionalized olefin copolymer contains an ethylene monomeric unit as claimed.
Regarding claim 5, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on the limitation wherein the epoxy-functionalized olefin copolymer contains an epoxy-functional (meth)acrylic monomeric component as claimed.
Regarding claim 6, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], which reads on the limitation wherein the epoxy-functional (meth)acrylic monomeric component is derived from glycidyl methacrylate as claimed.

142.1546 g/mol * 3% / 43.04392 g/mol = 9.9%
142.1546 g/mol * 6% / 43.04392 g/mol = 20%
Regarding claim 8, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], which reads on the limitation wherein the epoxy-functionalized olefin copolymer further contains a (meth)acrylic monomeric component that is not epoxy-functional as claimed.
Regarding claim 10, as explained above for claim 1, Onishi in view of Yamano renders it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber, which would read on the limitation wherein the inorganic fibers include glass fibers as claimed.
Regarding claim 11, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of TM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A, that it has a weight per epoxide of 525-550 g/eq according to ASTMD1652, that it has a hydroxyl content calculated value of 0.29 (p. 1), and that it has the formula 
    PNG
    media_image1.png
    104
    631
    media_image1.png
    Greyscale
 (p. 2). Therefore, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious the limitation wherein the epoxy resin contains 2 epoxide groups per molecule as claimed.
Regarding claim 12, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation. Hexion provides evidence that EPONTM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A and that it has a viscosity at 25°C of 7-9.6 cP according to ASTMD445 (p. 1). Therefore, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious the limitation wherein the epoxy resin has a dynamic viscosity of from 7 centipoise to 9.6 centipoise as determined in accordance with ASTM D445-15 at a temperature of 25°C as claimed.
TM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A (p. 1) and that it has the formula 
    PNG
    media_image1.png
    104
    631
    media_image1.png
    Greyscale
 (p. 2). Therefore, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious the limitation wherein the epoxy resin is a glycidyl ether formed from an epichlorohydrin and a hydroxyl compound containing 2 aromatic hydroxyl groups as claimed, wherein the hydroxyl compound is a dihydric phenol as claimed, wherein the dihydric phenol is bisphenol A as claimed.
Regarding claim 17, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use 
Regarding claim 18, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the composition has a melt viscosity of from about 50 to about 1,000 poise as determined in accordance with ISO Test NO. 11443:2005 at a shear rate of 1,200s-1 and at a temperature of 316*C. However, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polymer composition of claim 1 as explained above. Furthermore, the instant application recites that the composition may have a melt viscosity of about 5,000 poise or less, in some embodiments about 2,500 poise or less, in some embodiments about 2,000 poise or less, and in some embodiments, from about 50 to about 1,000 poise, as determined by a capillary rheometer at a temperature of about 316°C and shear rate of 1,200 seconds-1 [0032]. Therefore, the claimed physical properties would naturally arise from the polymer composition that is rendered obvious by Onishi in view of Hoefflin and Yamano and as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are 
Regarding claim 19, Onishi teaches a metal resin composite molded article comprising the resin composition [0055, 0062], which reads on a molded part comprising the polymer composition of claim 1 as claimed.
Regarding claim 20, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062], which reads on a composite structure comprising a metal component and a resinous component, wherein the resinous component comprises the polymer composition of claim 1 as claimed.
Regarding claim 21, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062], wherein the insert metal member comprises aluminum [0058], which reads on the limitation wherein the metal component contains aluminum as claimed.
Regarding claim 23, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the composite structure exhibits a tensile shear strength of about 1,200 Newtons or more, as determined in 

Regarding claim 25, Onishi teaches a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a camera, a camcorder, a digital camera, a notebook sized personal computer, a pocket computer, a calculator, an electronic notebook, a mobile phone, a portable sound electronic device, a cassette headphone stereo cassette tape recorder, radio, liquid crystal TV monitor, a telephone, a facsimile, or a hand scanner [0043], which reads on the limitation wherein the device contains a housing that includes the composite structure as claimed.
Regarding claim 26, Onishi teaches a metal resin composite molded article [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062] and teaches that a metal resin composite molded article is a housing for an electrical and electric device that is a notebook sized personal computer, a pocket computer, an electronic notebook, or a mobile phone [0043], which reads on 
Regarding claim 27, the Office recognizes that all of the claimed physical properties are not positively taught by Onishi, namely that the composition exhibits a Charpy notched impact strength of from about 10 to about 30 kJ/m2, as measured at 230C according to ISO Test No. 179-1:2010. However, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the polymer composition of claim 18 as explained above. Furthermore, the instant application recites that the resulting composition (and shaped parts formed therefrom) has also been found to possess excellent mechanical properties [0035], that the present inventors have discovered that the impact strength of the part can be significantly improved, which is useful when forming small parts [0035], that the part may, for instance, possess a Charpy notched impact strength of about 5 kJ/m2 or more, in some embodiments from about 8 to about 40 kJ/m2, and in some embodiments, from about 10 to about 30 kJ/m2, measured at 23°C according to ISO Test No. 179-1:2010) [0035]. Therefore, the claimed physical properties would naturally arise from the polymer composition that is rendered obvious by Onishi in view of Hoefflin and Yamano and as evidenced by Hexion. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the 
Regarding claim 28, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056],  and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on the limitation wherein the inorganic fibers constitute about 35 wt.% of the polymer composition and the impact modifier constitutes about 4 wt.% or 6 wt.% of the polymer composition. Onishi teaches that in another embodiment, the resin composition comprises 1-300 mass parts of inorganic filler with respect to 100 mass parts of polyarylene sulfide resin [0014, 0039], wherein the inorganic filler is glass fiber [0038], wherein the polyarylene sulfide resin is polyphenylene sulfide [0021], which suggests the claimed wt.% of the inorganic fibers. The wt.% are based on the calculations shown above for claim 1.
Onishi does not teach a specific embodiment wherein the inorganic fibers constitute from about 5 wt.% to about 30 wt.% of the polymer composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have 
The wt.% are based on the following calculations:
6 / (100 + 1.7 + 6.7 + 6) * 100% = 5%
6 / (100 + 0.9 + 10.3 + 6) * 100% = 5%
6 / (100 + 1.7 + 10.3 + 6) * 100% = 5%
47 / (100 + 1.7 + 6.7 + 47) * 100% = 30%
47 / (100 + 0.9 + 10.3 + 47) *100% = 30%
47 / (100 + 1.7 + 10.3 + 47) * 100% = 30%
6.7 / (100 + 1.7 + 6.7 + 47) * 100% = 4%
10.3 / (100 + 0.9 + 10.3 + 47) * 100% = 7%
10.3 / (100 + 1.7 + 10.3 + 47) * 100% = 6%
6.7 / (100 + 1.7 + 6.7 + 6) * 100% = 6%
10.3 / (100 + 0.9 +10.3 + 6) * 100% = 9%
10.3 / (100 + 1.7 + 10.3 + 6) * 100% = 9%
1.7 / (100 + 1.7 + 6.7 + 47) * 100% = 1%
0.9 / (100 + 0.9 + 10.3 + 47) * 100% = 0.6%
1.7 / (100 + 1.7 + 10.3 + 47) * 100% = 1%
1.7 / (100 + 1.7 + 10.3 + 47) * 100% = 1%

0.9 / (100 + 0.9 + 10.3 + 6) * 100% = 0.8%
1.7 / (100 +1.7 + 10.3 + 6) * 100% = 1%
Regarding claim 29, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], which reads on the limitation wherein the epoxy-functionalized copolymer is an α-olefin copolymer as claimed.
Regarding claim 30, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] consists of 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056]. As explained above for claim 1, Onishi in view of Yamano renders it obvious to use Yamano’s glass fiber that has an aspect ratio of the fiber cross section of 2-4 to substitute for Onishi’s 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass of glass fiber. Therefore, Onishi in view of Yamano renders obvious the limitation wherein the polymer composition consists essentially of the polyarylene sulfide, the inorganic fibers, the impact modifier, and the epoxy resin as claimed. Onishi meets the limitation “optionally a pigment, particular 
Regarding claim 31, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], which reads on the limitation wherein the polymer composition comprises about 4 wt.% or 6 wt.% of the impact modifier. The wt.% are based on the calculations shown above for claim 1. Onishi teaches that in another embodiment, the epoxy group content in the epoxy group-containing olefinic copolymer is 0.01 to 0.30 mass% in the total composition [0009, 0036], which suggests modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass to be 0.33 to 10 mass% in Onishi’s resin composition, modifying the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 6% by mass to be 0.17 to 5 mass% in Onishi’s resin composition, or modifying the amount of Onishi’s ethylene-glycidyl methacrylate copolymer that has an epoxy group content of 12% by mass to be 0.083 to 2.5 mass% in Onishi’s resin composition, which suggests the limitation wherein the polymer 
Onishi does not teach a specific embodiment wherein the polymer composition comprises from 8 wt.% to about 40 wt.% of the impact modifier. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Onishi’s ethylene-glycidyl methacrylate-methyl acrylate copolymer that has an epoxy group content of 3% by mass to be from 8 to 10 mass% in Onishi’s resin composition, which would read on the limitation wherein the polymer composition comprises from 8 wt.% to 10 wt.% of the impact modifier as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing bond strength between the insert metal member and the resin member, stress relaxation effect, and releasability at the time of insert molding, and for minimizing the frequency of mold maintenance because Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100 parts by mass [0068, Table 1, 0069, Table 2] of polyphenylene sulfide resin [0056], and 1.7 parts by mass [0068, Table 1, 0069, Table 2] of bisphenol A type epoxy resin that has an epoxy equivalent of 925 [0056], that in 
Regarding claim 32, Onishi teaches that the resin composition [0056, 0068, Table 1, 0069, Table 2] comprises 6.7, 10.3, 10.3, 10.3, or 10.3 parts by mass [0068, Table 1, 0069, Table 2] of ethylene-glycidyl methacrylate-methyl acrylate copolymer or ethylene-glycidyl methacrylate copolymer [0056], wherein the epoxy group content in the copolymer is 3%, 6%, 12%, 6%, or 12% by mass [0056, 0068, Table 1, 0069, Table 2], 58.3, 59.8, 60.3, 59.8, or 60.3 parts by mass [0068, Table 1, 0069, Table 2] of glass fiber [0056], 100, 100, 100, 100, or 100 parts by mass [0068, Table 1, 0069, Table 2] of 
Onishi does not teach that the polymer composition comprises from 8 wt.% to about 40 wt.% of the impact modifier and that the impact modifier comprises from 8 wt.% to 20 wt.% of epoxy monomer content. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select the epoxy group content in Onishi’s ethylene-glycidyl methacrylate-methyl acrylate .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Hoefflin et al. (US 2009/0258217 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019) and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021) as applied to claim 1, and further as evidenced by Tomoda (US 2016/0376439, made of record on 02/04/2019).
Regarding claim 9, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious the polymer composition of claim 1 as explained above.
Onishi does not teach that the inorganic fibers have a width of from about 1 to about 50 micrometers and a thickness of from about 0.5 to about 30 micrometers. However, Yamano teaches glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 [0024]. Tomoda provides evidence that CSG 3PA0830 is glass fiber manufactured by Nitto Boseki Co., Ltd. that has irregular cross-sectional short diameter of 7 μm, irregular cross-sectional long diameter of 28 μm, and irregular shape ratio of 4 [0091]. Yamano’s glass fiber that is CSG-3PA 830 made by Nittobo Co. Ltd and that has an aspect ratio of 4 therefore has irregular cross-sectional short .

22 is rejected under 35 U.S.C. 103 as being unpatentable over Onishi et al. (JP 2014-208444 A, cited in IDS, machine translation in English used for citation, made of record on 10/03/2019) in view of Hoefflin et al. (US 2009/0258217 A1) and Yamano et al. (JP 2014-214203 A, machine translation in English used for citation, made of record on 02/04/2019) and as evidenced by Hexion (Hexion, “Technical Data Sheet EPON Resin 1001F”, 10/11/2021) as applied to claim 20, and further in view of Gong et al. (US 2014/0363657 A1, made of record on 02/04/2019).
Regarding claim 22, Onishi in view of Hoefflin and Yamano and as evidenced by Hexion renders obvious the composite structure of claim 20 as explained above. Onishi teaches a metal resin composite molded body [0055, 0062] comprising an insert metal member and a resin member comprising the resin composition [0062].
Onishi does not teach that the resinous component is nanomolded onto a surface of the metal component. However, Gong teaches a composite of a metal and a resin produced by a method comprising [0007] forming nanopores on at least a part of a surface of a metal [0008], and injection molding a thermoplastic resin directly on the surface of the metal, wherein the thermoplastic resin comprises polyphenylene sulfide [0009], wherein the method is nano molding technology [0004, 0006], which reads on a composite structure comprising a metal component and a resinous component, wherein the resinous component is nanomolded onto a surface of the metal component. Yamano and Gong are analogous art because both references are in the same field of endeavor of a polymer composition comprising a polyarylene sulfide. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use a composite of metal and a resin produced by a method .

Response to Arguments
Applicant's arguments filed 01/12/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that Onishi et al.’s bisphenol A type epoxy resin that is described as having an epoxy equivalent of 925 differs from that of the claimed polymer compositions because it does not have both an epoxy equivalent weight of 250 to 700 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 and a melting temperature of from about 50°C to about 120°C as in In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Regarding the limitation referenced by the applicant, the rejection of claim 1 is based on the position that before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation, which would read on the limitation wherein the polymer composition further comprises about 1 or 0.5 wt.% of an epoxy resin having an epoxy equivalent weight of 525 to 550 grams per gram equivalent as determined in accordance with ASTM D1652-11e1, and further wherein the epoxy resin has a melting temperature of from 75°C to 80°C as claimed. Hexion provides evidence that EPONTM Resin 1001F is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A, that it has a weight per epoxide of 525-550 g/eq according to ASTMD1652, and that it has a melting point of 75-80°C according to ASTMD-3461 (p. 1). The specification of the TM Resins available from Hexion, Inc. under the designations 1001 [0022]. Therefore, Hoefflin’s Epon 1001F is an epoxy resin having an epoxy equivalent weight of 525 to 550 grams per gram equivalent as determined in accordance with ASTM D1652-11e1 and has a melting temperature of from 75°C to 80°C. 
In response to the applicant’s argument that given the teachings of Hefflin et al. and Onishi et al., one of ordinary skill in the art would not find proper rationale for the suggested combination (p. 7), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation, because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin composition comprising a bisphenol A type epoxy resin, inorganic fibers, and a thermoplastic polymeric resin, wherein the resin composition has a similar suitability for injection molding, because Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex and Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of 
In response to the applicant’s argument that the structural reinforcing materials of Hoefflin et al. are designed for completely different purposes than the resin compositions of the resin/metal composites of Onishi et al., that Hoefflin et al. describes a different polymeric composition designed for a completely different purpose than the resin composition of Onishi et al., and that they differ in metal/polymer composite, structural reinforcing material, and add-in amount (p. 7-9), although Hoefflin’s and Onishi’s compositions or composites are different, they are substantially similar, and they have substantially similar uses. Onishi and Hoefflin are analogous art because both references are in the same field of endeavor of a polymer composition comprising inorganic fibers, an epoxy resin, and optionally a thermoplastic polymeric resin. Also, Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex and Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation are equivalents known for the same purpose because each is a bisphenol A type epoxy resin that is used in a resin composition further comprising inorganic fibers and optionally a thermoplastic resin, wherein the resin composition is used for injection molding. Specifically, Hoefflin teaches that the Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex [0014], is a low molecular weight solid epoxy resin derived from a liquid epoxy resin and bisphenol-A [0015], and is present in a structural reinforcing composition [0013] that further comprises a glass fiber reinforcer [0012] and optionally 
In response to the applicant’s argument that it is well established that it is improper to simply pick and choose or dismantle only those components needed from a prior art reference to combine in a 103 combination to the exclusion of other components necessary to the full appreciation of what the references teach (p. 8), the test for obviousness is not whether the features of a secondary reference may be bodily In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin composition comprising a bisphenol A type epoxy resin, inorganic fibers, and a thermoplastic polymeric resin, wherein the resin composition has a similar suitability for injection molding, because Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex and Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation are equivalents known for the same purpose because each is a bisphenol A type epoxy resin that is used in a resin composition further comprising inorganic fibers and optionally a thermoplastic 
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). The Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to use Hoefflin’s Epon 1001F that is supplied by Hexion Specialty Chemicals of Houston, Tex to substitute for Onishi’s 1.7, 0.9, 1.7, 0.9, or 1.7 parts by mass of bisphenol A type epoxy resin that is jER 1004 k manufactured by Mitsubishi Chemical Corporation because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a resin composition comprising a bisphenol A type epoxy resin, inorganic fibers, and a thermoplastic polymeric resin, wherein the resin composition has a similar suitability for 
In response to the applicant’s argument that Yamano et al. also fails to disclose the use of an epoxy resin having an epoxy equivalent weight of 250 to 700 grams per equivalent in combination with an epoxy-functionalized copolymer and a polyarylene sulfide (p. 9), the rejection of the claims in this Office action does not rely on Yamano for a teaching or suggestion of an epoxy resin having an epoxy equivalent weight of 250 to 700 grams per equivalent in combination with an epoxy-functionalized copolymer and a polyarylene sulfide. Also, the rejection of claim 1 in this Office action is not based on Yamano individually. It is based on the combination of Onishi in view of Hoefflin and Yamano and as evidenced by Hexion rendering obvious claim 1. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DAVID T KARST/Primary Examiner, Art Unit 1767